Citation Nr: 0525066	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a cervical spine disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to a compensable evaluation for duodenal 
ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from March 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the appellant's application to reopen a previously 
denied claim of entitlement to service connection for a 
cervical spine disorder, denied his claim of service 
connection for PTSD, and denied a compensable evaluation for 
duodenal ulcer.  The appellant disagreed and this appeal 
ensued.  

In September 2004, the Board remanded this case for a hearing 
before a Veterans Law Judge.  The RO scheduled such a hearing 
for May 2005; the appellant failed to appear.  


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied the 
appellant's application to reopen the previously denied claim 
of service connection for residuals of a cervical strain.  

2.  The evidence received since September 1999 concerning the 
claim of service connection for residuals of a cervical 
strain does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The appellant has not been diagnosed with PTSD.  

4.  The appellant has a history of ulcer disease and active 
gastroesophageal reflux disease, and does not have an active 
ulcer disease.  


CONCLUSIONS OF LAW

1.  The September 1999 rating decision denying the 
appellant's application to reopen a previously denied claim 
of service connection for residuals of a cervical strain, is 
final.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.200 
(2001).  

2.  Evidence submitted since the September 1999 rating 
decision relevant to the claim of service connection for 
residuals of a cervical strain is not new and material; thus, 
the requirements to reopen that claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

4.  The criteria for a compensable evaluation for duodenal 
ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.114, Diagnostic Code 7305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In a VCAA letter dated in March 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claims, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran was also provided 
with the text of 38 C.F.R. § 3.159 in the June 2002 SSOC.

The Board acknowledges that the March 2003 letter was sent to 
the veteran after the RO's September 2000 and March 2001 
decisions that are the basis for this appeal.  In this case, 
however, the September 2000 decision denying service 
connection for PTSD was already decided by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  Concerning the section 5103(a) notice for all three 
issues on appeal, VA took a reasonable approach of providing 
a section 5103 notice in a commonsense manner consistent with 
the procedural posture of the case; a rule of construction 
adopted by the United States Supreme Court in similar cases 
where procedural rules are applied retroactively.  See 
Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); 
Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).  The Court 
explicitly stated in Pelegrini at 120 that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ." The Board interprets this 
to mean that the intent and purpose of the law are to provide 
a full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.  The appellant 
has the right to content-complying notice and proper 
subsequent VA process, and has been provided with such notice 
and process.  Thus, to decide the appeal now would not be 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In this 
case, the RO has obtained the service medical records and 
service personnel records, and post-service treatment records 
of which it has been notified.  The RO attempted 
unsuccessfully to obtain verification of the veteran's 
alleged stressor of secret missions in Cambodia.  The veteran 
was also examined by VA concerning his claim for a 
compensable rating for the service-connected disability.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability;  (B) 
Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in §§ 3.309, 3.313, 3.316, 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and  (C) Indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).  In this case, 
an examination was not needed to decide the claim for service 
connection for PTSD, as the evidence does not contain 
competent evidence of a diagnosis of PTSD and the attempts to 
verify the veteran's alleged stressor have been unsuccessful.  
Moreover, section 3.159(c)(4) only applies to a claim to 
reopen a previous claim if new and material evidence is 
presented or secured. 

The Board concludes that VA has met its duty to assist the 
claimant in substantiating his claims.

Jurisdiction to Consider the Cervical-Spine Claim

By a November 1991 letter, the RO informed the appellant of 
its determination in an October 1991 rating decision that 
denied his claim of entitlement to service connection for 
cervical strain.  The appellant did not file a notice of 
disagreement within one year of the letter, and thus that 
rating action is final.  

In March 1999, the appellant filed a claim to reopen this 
previously denied claim.  By a September 15, 1999, letter, 
the RO notified the appellant of its determine that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The appellant did not file a notice 
of disagreement within one year of the letter, and thus that 
rating action is final.  

By a statement received on September 29, 2000, the appellant 
again sought to reopen his previously denied claim for 
cervical strain.  In a March 2001 rating decision, the RO 
again declined to reopen the previously denied claim.  The 
appellant disagreed and ultimately perfected an appeal from 
this March 2001 rating action.  

To reopen a previously denied claim, the appellant must 
submit new and material evidence.  Whether new and material 
evidence has been submitted is a preliminary issue to the 
reopening of the claim.  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence changed.  See 38 C.F.R. § 
3.156(a) (2004).  However, the new regulatory definition is 
effective only for claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The claim to reopen in this case was received prior to August 
29, 2001, and the following regulation defining new and 
material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the September 
1999 rating decision is of concern for the purpose of 
reopening this claim.  The evidence is presumed credible for 
the purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

The evidence available at the time of the most recent final 
rating action, in September 1999, included the service 
medical records, which showed the appellant was involved in a 
motor vehicle accident in February 1963 and was treated for a 
resulting whiplash injury.  He was treated through October 
1963 for what was described as an acute cervical strain.  The 
separation examination in May 1964 revealed a normal spine 
clinical evaluation and no specific notation of any 
impairment affecting the cervical spine.  Also of record were 
VA clinical records noting treatment for low back pain in 
June 1998 and a history of neck pain in 1990 and of a neck 
injury in 1964.  

In the October 1991 rating decision, the RO denied the claim 
because there were no present residuals affecting the 
cervical spine.  When the RO declined to reopen the claim in 
September 1999, it reasoned that the appellant had not 
submitted new and material evidence showing that he had any 
residuals of a cervical strain.  In reviewing the additional 
evidence received since September 1999, the Board must look 
for new evidence that addresses the reason for the prior 
actions - in this case, medical evidence establishing that 
the appellant currently has residuals of an acute cervical 
strain shown by the service medical records.  

The additional evidence received since September 1999 
included copies of VA clinical records from 2000 through 2002 
that showed treatment for low back pain, but which is silent 
as to any complaints, findings, or treatment for any residual 
of a cervical strain.  In his various statements he has not 
provided any specific information as to any current 
impairment he has suffered relevant to his cervical spine.  
Thus, the evidence received into the claims file after 
September 1999 does not bear directly and substantially upon 
the claim, is either cumulative or redundant of evidence 
previously of record, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In light of this evidence received after the 
September 1999 rating action, the Board concludes that this 
additional evidence is not new and material as to the 
reasoning of the former action.  As such, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

Service Connection for PTSD

The appellant contends he has PTSD that is predicated on 
incidents that occurred while he served from 1960 to 1964.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  It generally requires medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The establishment of service connection for PTSD has specific 
requirements, including (1) medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2004); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service  stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
appellant's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004) and 38 C.F.R. § 4.125 (2004) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether the claimant "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
When someone has engaged in combat, his own "satisfactory" 
testimony is accepted as conclusive evidence of the 
stressor's occurrence.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Cohen, 10 Vet. App. at 
146-47; Zarycki, 6 Vet. App. at 98.  When the claimant has 
not engaged in combat, or the claimed stressor is not combat-
related, then his own testimony, in and of itself, is not 
sufficient to establish the occurrence of his alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  

In a statement received in July 1999, the appellant contended 
he has PTSD as a result of a motor vehicle accident 
documented in the service medical records.  Later, in a 
November 2001 statement, in his April 2002 substantive 
appeal, and in an October 2002 statement, he asserted he was 
in Cambodia in the early 1960s on secret missions where part 
of his duties included evacuating dead bodies.  

The initial element of the claim requires a diagnosis of PTSD 
in accord with 38 C.F.R. § 4.125(a) (2004).  A review of the 
record, consisting primarily of VA clinical records, fails to 
reveal any diagnosis of PTSD.  A VA clinical record of June 
1991 indicates a history of depression in 1989.  VA clinical 
records in February 2000 included a comment that the 
appellant did not have PTSD, though he did have depression.  
VA clinical records in March and in May 2000 revealed 
diagnoses of major depression and rule out avoidant dependent 
personality and passive aggressive personality.  The evidence 
also includes the appellant's service medical records showing 
no specific psychiatric diagnosis and his service personnel 
records that reveal about one year overseas stationed in 
Okinawa as a reclamation and salvage man.  There is no 
indication the appellant served in Cambodia, nor that he had 
a military specialty that might have trained him for a secret 
mission overseas.  

The record as it stands, therefore, does not include specific 
information or evidence suggesting the appellant has PTSD.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the establishment of service connection 
for PTSD.  

Evaluation of Service-connection Duodenal Ulcer

The appellant seeks a compensable evaluation for the duodenal 
ulcer disability.  The RO granted service connection in an 
October 1991 rating and assigned the initial noncompensable 
evaluation.  After the appellant filed his claim, the RO in a 
March 2001 rating action denied a compensable evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is rated based on the criteria of Diagnostic 
Code 7305 for duodenal ulcer.  

60 percent:  Severe; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive 
of definite impairment of health.  

40 percent:  Moderately severe; less than severe 
but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at 
least four or more times a year.  

20 percent:  Moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate 
manifestations.

10 percent:  Mild; with recurring symptoms once or 
twice yearly.  

38 C.F.R. § 4.114 (2004).  

Although the evidence includes numerous VA clinical records, 
none provide specific information as to any complaints or 
findings of an ulcer disease.  The record does include a VA 
examination in January 2001, which noted the appellant 
complained of worsening symptoms over the years, particularly 
in the recumbent position.  It was noted he had a history of 
cirrhosis of the liver and hiatal hernia surgery in 1969.  
The examination revealed a mild nontender enlargement of the 
liver and active gastroesophageal reflux with no evidence of 
active ulcer disease.  The diagnosis was history of peptic 
ulcer disease with currently active gastroesophageal reflux 
disease.  

In short, the symptoms noted were discussed in the context of 
nonservice-connected gastroesophageal reflux disease and 
cirrhosis of the liver, and the examiner specifically noted 
there was no active ulcer disease.  These findings do not 
rise to the level of even a minimally compensable evaluation 
under the criteria of Diagnostic Code 7305, as there is not 
even mild impairment or recurring symptoms of ulcer disease 
once or twice yearly.  In light of the evidence and based on 
this analysis, it is the determination of the preponderance 
of the evidence is against the claim of entitlement to a 
compensable evaluation for a duodenal ulcer.  


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of a cervical strain is denied.  

Service connection for PTSD is denied.  

A compensable evaluation for duodenal ulcer is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


